Exhibit 10.11

 

DASEKE, INC.

2017 STOCK OWNERSHIP PROGRAM

FOR EMPLOYEES

 

Establishment

 

The following is a summary plan description of the terms of the 2017 Stock
Ownership Program (“SOP Plan”) for employees. The SOP Plan is a sub-plan of the
Daseke, Inc., 2017 Omnibus Incentive Plan (the “Incentive Plan”) and is intended
to be a summary of the term of any Award which is governed by the Award
Agreement and the Incentive Plan. All capitalized terms used herein shall have
the meanings ascribed to them in the Incentive Plan, unless specifically set
forth otherwise herein.

 

 

 

Eligibility

 

Employees, as designated in the sole discretion of the Company, who are employed
by the Company or its subsidiaries who are not designated as truck driver
employees by the Company, are eligible to participate in the SOP Plan.

 

 

 

Award Agreement

 

Each Award granted under the Plan shall be evidenced by a written Award
Agreement which shall specify the terms and conditions applicable to the Award.

 

 

 

Equity Awards

 

The equity awards granted under the SOP Plan shall consist solely of Restricted
Stock Units. Each Restricted Stock Unit shall represent the right to receive one
Share of Company stock.

 

 

 

Employment With the Company

 

The Restricted Stock Units granted under the SOP Plan are granted on the
condition that the Participant continues to be employed by the Company or its
subsidiaries from the date of grant through (and including) the applicable
vesting date(s) (referred to herein as the “Period of Restriction”).

 

 

 

Vesting

 

The number of Restricted Stock Units granted shall vest ratably at the rate of
twenty percent (20%) annually from the date of grant, provided the Participant
continues to be employed with the Company or its subsidiaries through such
anniversary or anniversaries.

 

 

 

Timing of Payout

 

Payout of all vested Restricted Stock Units shall occur as soon as
administratively feasible following the vesting date, but in no event later than
sixty (60) days after such vesting date.

 

 

 

Form of Payout

 

Upon or after the lapse of the Period of Restriction, Restricted Stock Units
shall be paid in Shares.

 

 

 

Dividend Equivalent and Voting Rights

 

During the Period of Restriction, Participant shall be entitled to dividend
equivalent rights, however, shall not have voting rights with respect to the
Restricted Stock Units.

 

 

 

Termination of Employment by Death or Disability

 

In the event the Participant’s employment with the Company is terminated by
reason of death or Disability (as defined in the Incentive Plan), all Restricted
Stock Units held by the Participant at the date of termination and still subject
to the Period of Restriction shall immediately become vested, together with
amounts previously vested, on a pro rata basis based on the number of full
months completed during the Restriction Period up through the date of
termination divided by the total number of months in the Restriction Period, and
shall be paid as soon as administratively feasible, but in no event later than
sixty (60) days after such termination date.

 

 

 

Termination of Employment for Other Reasons

 

In the event the Participant’s employment with the Company is terminated for any
reason other than death or Disability, all Restricted Stock Units held by the
Participant at the date of termination and still subject to the Period of
Restriction shall be forfeited.

 

--------------------------------------------------------------------------------


 

Transferability of Awards

 

Except as otherwise provided in an Award Agreement, no Award may be sold,
assigned, alienated, pledged, attached or otherwise transferred or encumbered by
a Participant otherwise than by will or by the laws of descent and distribution.

 

 

 

No Right to Employment

 

The grant of an Award shall not be construed as giving a Participant the right
to be retained in the employment of the Company. Further, the Company may at any
time dismiss a Participant from employment free from any liability or any claim
under the SOP Plan or any Award Agreement.

 

 

 

No Rights to Awards

 

No Participant or other person shall have any claim to be granted any Award, and
there is no obligation for uniformity of treatment of Participants, Awards, or
holders or beneficiaries of Awards. The terms and conditions of Awards and the
Committee’s determinations and interpretations with respect thereto need not be
the same with respect to each Participant (whether or not such Participants are
similarly situated).

 

 

 

Tax Withholding

 

The Company shall have the right and is hereby authorized to withhold from any
Award, from any payment due or transfer made under any Award or under the SOP
Plan or from any compensation or other amount owing to a Participant the amount
(in cash, Shares, other securities, other Awards or other property) of any
applicable withholding taxes in respect of an Award or any payment or transfer
under an Award or under the SOP Plan, and to take such other action(s) as may be
necessary or appropriate to ensure the payment of such taxes.

 

--------------------------------------------------------------------------------